UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

In re:
         Tomika L. Taylor,                                       Case No. 16-53182
                                                                 Chapter 13
      Debtor.                                                    Hon. Maria L. Oxholm
____________________________________/

         OPINION AND ORDER DENYING MOTION FOR RECONSIDERATION


         Before the Court is Creditor Wamar Properties LLC’s (“Creditor”) Motion for

Reconsideration/Rehearing of this Court’s Order Denying Creditor’s Motion for Relief (ECF No.

112). Creditor did not cite to Local Bankruptcy Rule 9024-1 and has not demonstrated a

palpable defect. Furthermore, Creditor has not shown that it is entitled to relief under Federal

Rules of Civil Procedure 60(b)(1), as incorporated by Bankruptcy Rule 9024, as it failed to

establish the existence of “excusable neglect.” For the reasons stated below, the Motion for

Reconsideration/Rehearing is denied.

         The relevant procedural background of this case is as follows. The bankruptcy petition

was filed on September 23, 2016. Creditor filed its Proof of Claim on May 16, 2017 in the

amount of $10,210.85. The Order Confirming Plan was entered on June 28, 2017. (ECF No.

83). The Order Confirming Plan provided for Creditor’s claim of $10,210.85 to be paid in Class

6.1 (continuing lease/contract payments) subject to an annual interest rate of 10% at $650 per

month in accordance with the duly filed and allowed proof of claim. The order further provided

that Debtor Tamika Taylor waived any rights to pursue a cause of action against Creditor for any

violations of the automatic stay.

         Almost a year later, on June 18, 2018, Creditor filed a Motion for Relief from Order

(ECF No. 106). In its motion for relief, Creditor argued that “[d]ue to clerical error Creditor did


                                                     1 
 
    16-53182-mlo    Doc 120         Filed 10/05/18        Entered 10/05/18 13:43:29   Page 1 of 5
not forward its complete ledger balance to its attorney for a proper claim filing[,]” resulting in a

claim that was approximately $45,000 less than it should have been. (ECF No. 106). Creditor

cited to Rule 60(b)(1)1; however, its only apparent basis for relief was limited to mistake. The

legal argument in support of relief is limited to paragraph ten of Creditor’s motion, which

provides, “Creditor has filed an amended claim to correct the mistaken balance

contemporaneously with the filing of this motion.” (ECF No. 106, para 10). Debtor objected to

Creditor’s motion, disputing the newly claimed amount and further maintaining that “[C]reditor

thoroughly and zealously advocated for the payment of their originally filed proof of claim” and

contending that “this claim valuation served as the centerpiece of the negotiations between

Debtor and Creditor in getting Debtor to waive her right to pursue the multiple violations of the

automatic stay by Creditor.” (ECF No. 107, para 3 & 5).

               At the hearing on July 30, 2018, attorney for Creditor only argued mistake as its basis for

relief. The Court found that Creditor failed to satisfy the three factor test for mistake and, in

denying Creditor’s motion, determined it did not need to establish the correct amount of

Creditor’s proof of claim.

               In the current motion, “Creditor requests that this Court reconsider it’s [sic] ruling in light

of some additional facts and statements of law that was [sic] not in the original motion or spoke

[sic] on the record.” (ECF No. 113). Creditor claims that,




                                                                 
1
   Rule 60(b)(1) provides:

               (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion and just
               terms, the court may relieve a party or its legal representative from a final judgment, order, or
               proceeding for the following reasons:
               (1) mistake, inadvertence, surprise, or excusable neglect;

Fed. R. Civ. P. 60(b)(1).
 

                                                                                     2 
 
    16-53182-mlo                          Doc 120                   Filed 10/05/18        Entered 10/05/18 13:43:29   Page 2 of 5
         3. Much of the discussion on the record at the last hearing was whether the Order
         should be set aside under Federal Rules of Civil Procedure 60(b)(1) based [sic]
         mistake, however, there was not much discussion regarding excusable neglect.

         4. The determination of what sort of neglect is excusable is, “at bottom an
         equitable one, taking account of all relevant circumstances surrounding the party's
         omission.” See Pioneer Investment Services Co. v. Brunswick Assocs. L.P., 507
         U.S. 380, 113 S. Ct. 1489, 123 L. Ed. 2d 74 (1993), see also In re Wilkinson, 457
         B.R. 530, 541 (Bankr. W.D.Tex. 2011).


(ECF No. 113).

         It is unclear under what authority Creditor seeks reconsideration. Creditor did not cite to

Local Bankruptcy Rule 9024-1(a)(3), which sets forth the criteria to apply in a motion for

reconsideration.2 Furthermore, Creditor does not argue in its motion that the Court’s ruling on

the basis of “mistake” was erroneous.

         In essence, Creditor is relying on the Rule 60(b)(1) standard for review of an order

denying its motion for relief under Rule 60(b)(1). However, Creditor does not cite to any alleged

errors that formed the basis for the order denying its motion for relief. Rather, Creditor argues a

new basis for relief under Rule 60(b)(1) and provides an affidavit dated August 17, 2018 in

support of this motion—neither of which were part of its original motion for relief.3 Excusable

neglect was not discussed by the Court because it was not raised by Creditor. It is not the

Court’s duty to make alternative arguments for the parties.

         Creditor seeks the Court to consider new grounds and evidence for its original motion for

relief. This is simply impermissible. It is well settled that “[m]otions for reconsideration                       ...
                                                                 
2
   This rule provides that a motion for reconsideration that merely presents the same issues ruled upon by the Court,
either expressly or by reasonable implication, will not be granted. L.B.R. 9024-1(a)(3). The rule further provides
that the moving party must demonstrate that a palpable defect has occurred by which the Court and the parties have
been misled, and that a different disposition of the case must result from a correction of the defect. Id. “To establish
a ‘palpable defect,’ the moving party generally must point to ‘(1) a clear error of law; (2) newly discovered
evidence; (3) an intervening change in controlling law; or (4) a need to prevent manifest injustice.’” In re Collins &
Aikman Corp., 417 B.R. 449, 454 (E.D. Mich. 2009).
 
3
   Prayer for relief cites to Rule 60(b)(1). 

                                                           3 
 
    16-53182-mlo        Doc 120        Filed 10/05/18           Entered 10/05/18 13:43:29             Page 3 of 5
should not be used by the parties to ‘raise arguments which could, and should, have been made

before judgment issued.’” In re Grady, 417 B.R. 4, 6 (Bankr. W.D. Mich. Sept. 29, 2009)

(quoting Sault Ste. Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir.

1998)). “Nor are motions for reconsideration appropriate merely to let the losing party

supplement the evidentiary record that was before the court.” Id. (citations omitted). See also

Evanston Ins. Co. v. Cogswell Properties, LLC, 683 F.3d 684, 692 (6th Cir. 2012) (internal

citation omitted) (“[A] motion for reconsideration may not be used to raise issues that could have

been raised in the previous motion....”). Finally, “refusal to consider evidence produced for the

first time on a motion to reconsider will be reversed only if the refusal constitutes an abuse of

discretion.” Sommer v. Davis, 317 F.3d 686, 691 (6th Cir. 2003); and In re Packard Square

LLC, 579 B.R. 434, 436 (Bankr. E.D. Mich. 2017).

        Even if the Court was to consider Creditor’s legal argument of excusable neglect,

Creditor’s argument is insufficient to warrant the relief requested. The Sixth Circuit in Yeschick

v. Mineta, 675 F.3d 622 (6th Cir. 2012) summarized the applicable legal framework as follows:

        Rule 60(b) provides grounds for relief from a final judgment for enumerated
        reasons, including “mistake, inadvertence, surprise, or excusable neglect.”
        Fed.R.Civ.P. 60(b)(1). “In determining whether relief is appropriate under Rule
        60(b)(1), courts consider three factors: ‘(1) culpability—that is, whether the
        neglect was excusable; (2) any prejudice to the opposing party; and (3) whether
        the party holds a meritorious underlying claim or defense. A party seeking relief
        must first demonstrate a lack of culpability before the court examines the
        remaining two factors.’ ” Flynn v. People's Choice Home Loans, Inc., 440
        Fed.Appx. 452, 457–58 (6th Cir.2011) (quoting Gumble v. Waterford Twp., 171
        Fed.Appx. 502, 506 (6th Cir.2006)). Clients are held accountable for their
        attorneys' acts and omissions. McCurry v. Adventist Health Sys./Sunbelt, Inc., 298
        F.3d 586, 594–95 (6th Cir.2002). “Thus, in assessing a claim of excusable
        neglect, ‘the proper focus is upon whether the neglect of [the parties] and their
        counsel was excusable.’ ” Id. at 595 (quoting Pioneer Inv. Servs. Co. v. Brunswick
        Assocs. Ltd. P'ship, 507 U.S. 380, 397, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993)).
        The Supreme Court has explained that for Rule 60(b) purposes, “excusable
        neglect” includes “situations in which the failure to comply with a filing deadline
        is attributable to negligence.” Pioneer, 507 U.S. at 394, 113 S.Ct. 1489. In


                                                 4 
 
    16-53182-mlo    Doc 120     Filed 10/05/18        Entered 10/05/18 13:43:29    Page 4 of 5
        Pioneer Investment Services, the Supreme Court set forth five factors for
        determining whether neglect is excusable: “the danger of prejudice to [the
        non-moving party], the length of the delay and its potential impact on
        judicial proceedings, the reason for the delay, including whether it was
        within the reasonable control of the movant, and whether the movant acted
        in good faith.” Id. at 395, 113 S.Ct. 1489.


Yeschick, at 628–29 (emphasis added). This evaluation is a fact-specific inquiry. Wilkison, at

541.

        In the case at bar, Creditor failed to first analyze whether the alleged error amounted to

“neglect.” Second, Creditor failed to address the five factor test for determining whether neglect

is excusable.   Merely citing to Pioneer and In re Wilkinson without more is insufficient.

Likewise, simply rehashing the factual circumstances giving rise to the alleged erroneous amount

for the proof of claim without application to the relevant law is inadequate.

        For the foregoing reasons, the motion for reconsideration does not meet the standard of

L.B.R. 9024-1(a)(3) or Rule 60(b)(1) as incorporated by Bankruptcy Rule 9024. Accordingly,

        IT IS HEREBY ORDERED that Creditor’s Motion for Reconsideration of the Court’s

Order Denying Creditor’s Motion for Relief from Order is DENIED.




Signed on October 05, 2018




                                                 5 
 
    16-53182-mlo    Doc 120     Filed 10/05/18        Entered 10/05/18 13:43:29    Page 5 of 5
